Citation Nr: 1817387	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for skin condition. 

2.  Entitlement to service connection for skin condition.  

3.  Entitlement to service connection for back condition. 

4.  Entitlement to service connection for arthritis condition. 

5.  Entitlement to service connection for cervical condition. 

6.  Entitlement to service connection for right knee condition. 

7.  Entitlement to service connection for left knee condition. 

8.  Entitlement to service connection for heart condition. 

9.  Entitlement to service connection for high blood pressure as due to an undiagnosed illness.  

10.  Entitlement to service connection for stomach condition (GERD) as due to an undiagnosed illness.  

11.  Entitlement to service connection for pulmonary condition as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to March 1991, October 1992 to January 1997, and December 2003 to April 2005.  He also had service with the Army Reserves.  

The issues of entitlement to service connection for skin condition, back condition, arthritis condition, cervical condition, right knee condition, left knee condition, and pulmonary condition as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied service connection for a skin condition.  

2.  Evidence received since the final January 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disorder.    

3.  The Veteran served in the Southwest Asia theater of operations.

4.  The competent medical evidence does not demonstrate a current diagnosis of a heart disorder.  

5.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, diagnosed hypertension.


CONCLUSION OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a skin disorder has been received.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Hypertension was not incurred in active service, and may not be presumed to have been incurred therein, including as due to a qualifying chronic disability to include undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran was provided with 38 USC § 5103(a)-compliant notices at several points in the appeal, most recently in August 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material Evidence

A.  Law and Regulations 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996). 

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Skin Disorder

The Veteran initially submitted a claim of entitlement to service connection for skin disorder in May 2005.  A January 2006 rating decision denied the claim on the basis that there was no diagnosis of a skin disorder.  He was notified of the denial by letter dated January 2006.  The Veteran did not timely appeal the January 2006 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C. §§ 7104, 7105, 4005(c).  Service connection for skin disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Thereafter, in April 2010, the Veteran submitted another claim for service connection for skin disorder.  The Board finds that the Veteran has submitted new and material evidence since the last final decision in January 2006.  The newly submitted evidence includes a March 2005 Medical Treatment Authorization Letter for In-Line of Duty Medical Conditions that reflects that the Veteran incurred the following medical conditions in the line of duty: rash, allergies, trapezius right shoulder and that migraines were aggravated in the line of duty.  This additional evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for skin disorder.  Accordingly, the claim for entitlement to service connection for skin disorder is reopened.  

III.  Service Connection Claims 

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background

In addressing the appeals of entitlement to service connection for a heart condition and entitlement to service connection for high blood pressure as due to undiagnosed illness, the Board presents the factual history for all in one discussion.

On an August 1992 Report of Medical History, for transfer to the National Guard, the Veteran denied pain or pressure in chest; palpitation or pounding heart; heart trouble or murmur; high or low blood pressure; arthritis, rheumatism, or bursitis; "trick" or lock knees. 

On an August 1992 Report of Medical Examination for transfer to the National Guard, the heart was normal.

On a January 1997 Report of Medical History for separation, the Veteran denied pain or pressure in chest; palpitation or pounding heart; heart trouble or murmur; high or low blood pressure. 

On a January 1997 Report of Medical Examination for transfer to the National Guard, the heart was normal.

On an August 2005 VA General Medical Examination, the examiner noted that the Veteran have regular cardiac rhythm and that the Veteran's blood pressure was 110/ 76.  
On a July 2010 VA Gulf War Examination, the examiner indicated that the Veteran had no history of myocardial infraction, hypertension, or hypertensive heart disease.  

C.  Analysis 

Heart Condition

Bearing in mind the applicable laws and regulations, and considering the pertinent evidence of record, the Board finds that service connection for a heart disorder is not warranted.

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current diagnosis of a heart disorder, service connection for a heart disorder cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board finds that the competent, credible, and probative evidence does not establish that the Veteran has a current heart disorder.  The evidence does not indicate a diagnosis of the claimed heart condition at any time, even prior to the filing of the Veteran's claims. The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not indicate a diagnosis of the claimed heart condition.  Accordingly, service connection is not warranted for a heart condition as there is no current diagnosis.  Brammer, 3 Vet. App. at 225.

The Board has also carefully considered the Veteran's lay statements attributing his current heart disorder to service.  He is competent to describe his symptoms and the events surrounding his reported heart disorder, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1367-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Board does not find the Veteran competent to relate the symptoms of his current heart disorder to his service.  Such inquiries are within the province of trained medical professionals because they involve complex medical issues and not something capable of lay observation, such as varicose veins, ringing in the ears, or a broken leg.  Moreover, as detailed above, the competent medical opinions of record weigh significantly against a finding that the Veteran has a current a heart disorder. 

In summary, the competent medical evidence of record weighs against a finding that the Veteran's has had a current heart disorder at any time during the course of the appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

High Blood Pressure 

The Veteran contends that his high blood pressure is due to an undiagnosed illness.  
Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 Note (1) to Diagnostic Code 7101.
Review of the evidence of record, to include VA treatment records and service treatment records, does not reflect a current diagnosis of hypertension for VA purposes or that the Veteran is receiving any treatment/been prescribed any medications for hypertension.  The majority of the blood pressure readings throughout the appeal period reflect diastolic blood pressure readings of less than 90 mm and systolic blood pressure readings of less than 160 mm.  See e.g. August 1992 and January 1997 service separation physical examinations.  

The Board finds that the weight of the evidence in this case demonstrates that there is no current diagnosis of elevated blood pressure readings.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  The evidence of record does not show  blood pressure readings that meet the criteria for hypertension or isolated systolic hypertension under 38 C.F.R. § 4.104.  For high blood pressure to exist as a current disability, these provisions must be met. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency). 

While as a lay person the Veteran is competent to relate treatment or some symptoms that may be associated with high blood pressure, such as some dizziness and lightheadedness, under the facts of this case any actual diagnosis of a disability caused by or stemming from elevated blood pressure readings requires objective testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that the Veteran believes that he has high blood pressure rising to the level of disability that is due to service, as a lay person, he has not been shown to have such knowledge, training, or experience.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).   

However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 C.F.R. § 3.317 apply.  Further, the criteria for a compensable (10 percent) rating for hypertension are diastolic pressure predominantly 100 mm or more, systolic pressure predominantly 160 mm or more, or the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101. 

As discussed above, the Board finds that the blood pressure readings have not been manifested by diastolic blood pressure predominantly 100 mm or greater or systolic blood pressure predominantly 160 mm or greater.  The evidence of record does not reflect that continuous medication is used to treat the elevated blood pressure readings.  The Veteran has not contended otherwise.  The blood pressure readings have not risen to the level required to be considered hypertension for VA purposes, thus, have not risen to the level of a compensable (10 percent) rating.  Based on the above, the Board finds that the blood pressure readings have not warranted a compensable (10 percent) disability rating during a six month period since service under Diagnostic Code 7101 (hypertension).  38 C.F.R. § 4.104. 

Based on the above, the Board finds that the weight of the evidence demonstrates that the blood pressure readings are without underlying or resulting disability, are not disabilities for VA compensation purposes, have not manifested to a compensable degree during a six month period since service, and are not manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness; therefore, service connection for hypertension is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for skin disorder is reopened, and to this extent only, the appeal is granted. 

Entitlement to service connection for a heart condition is denied.  

Entitlement to service connection for high blood pressure as due to an undiagnosed illness, is denied.  


REMAND

The Board finds that prior to further appellate review of the claims on appeal, additional substantive development is necessary.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board will discuss each reason for remand separately below.

i)  skin disorder

The Veteran seeks service connection for a skin disorder.  He asserts that the disability first manifested in service.  

Given the Veteran's statements, as well as the March 2005 Medical Treatment Authorization Letter for In-Line of Duty Medical Conditions that reflects that the Veteran incurred certain medical conditions in the line of duty including a rash, the Veteran should undergo a VA examination to determine whether he has a current skin disorder that had its onset during service or is otherwise related to any incident of service.  

ii)  back disorder and cervical disorder 

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed back disorder and cervical disorder.  The Veteran asserts that his back disorder and cervical disorder are related to service.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran has a current diagnosis of low back pain.  The post-service evidence includes an August 2010 bone scan report from Dr. E. M. H. reporting that there were findings in the Veteran's spine and both sacroiliac joints suggestive of inflammatory changes.  An October 2010 private MRI of the lumbosacral spine shows that the Veteran complained of low back pain.  The conclusion was mild degenerative disc changes at L5-S1 level.  Additionally, a December 2010 private addendum for the October 2010 MRI of the lumbosacral spine reports that an EMG performed in November 2010 was submitted for comparison in December 2010.  The addendum noted that the exam shows a left posterolateral disc protrusion with associated small annular tear at L5-S1 which abuts the exiting left nerve root.  As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contentions, one should be conducted.  The Board finds that an examination is necessary to ascertain whether the current back disability or cervical disability is related to active service.

iii)  arthritis disorder 

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed arthritis disorder.  The Veteran asserts that his arthritis disorder is related to service.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The post-service evidence includes an August 2010 bone scan report from Dr. E. M. H. reporting that there were findings suggestive of inflammatory and/or arthritic changes of the small joints of both hands and both elbows.  As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contentions, one should be conducted.  The Board finds that an examination is necessary to ascertain whether the current arthritis disability is related to active service.

iv)  bilateral knee condition

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed bilateral knee disorder.  The Veteran asserts that his bilateral knee disorder is related to service.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The post-service evidence includes an August 2010 bone scan report from Dr. E. M. H. reporting that there were findings in the Veteran's knees suggestive of inflammatory changes.  As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contentions, one should be conducted.  The Board finds that an examination is necessary to ascertain whether the current bilateral knee disability is related to active service.

v) stomach condition (GERD) as due to undiagnosed illness 

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed GERD disorder.  The Veteran asserts that his GERD is related to service.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The post-service evidence includes a July 2010 diagnosis of GERD.  As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contentions, one should be conducted.  The Board finds that an examination is necessary to ascertain whether the current GERD is related to active service.



vi) pulmonary condition as due to undiagnosed illness

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed pulmonary condition as due to undiagnosed illness.  The Veteran asserts that his pulmonary condition as due to undiagnosed illness is related to service.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The service treatment records indicated that the Veteran complained of a cough for one month, dry and unproductive.  The Veteran reported that he developed the cough once he arrived in EP area from Puerto Rico and that his cough had gotten much better and that it was only aggravated by recent training exercises, i.e. crawling through dust/ dirty, looking for explosive device training, etc.  The service treatment record notes that the Veteran was given an inhaler to use at night.  As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contentions, one should be conducted.  The Board finds that an examination is necessary to ascertain whether the current pulmonary condition as due to undiagnosed illness is related to active service.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current skin disability.  After review of the electronic claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current skin disabilities are etiologically related to service.  A complete rationale must be provided for all opinions expressed. 

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current back disability or cervical disability.  After review of the electronic claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current back disabilities or cervical disabilities are etiologically related to service.  A complete rationale must be provided for all opinions expressed. 

3.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current arthritis disability.  After review of the electronic claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current arthritis disabilities are etiologically related to service.  A complete rationale must be provided for all opinions expressed. 

4.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current bilateral knee disability.  After review of the electronic claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current bilateral knee disabilities are etiologically related to service.  A complete rationale must be provided for all opinions expressed. 

5.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current GERD disability.  After review of the electronic claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed GERD disability is due to (1) an undiagnosed illness or (2) a disease with a clear and specific etiology and diagnosis.  A complete rationale must be provided for all opinions expressed. 

6.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current pulmonary condition.  After review of the electronic claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed pulmonary condition is due to (1) an undiagnosed illness or (2) a disease with a clear and specific etiology and diagnosis.  A complete rationale must be provided for all opinions expressed. 

7.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


